Citation Nr: 0706450	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-41 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to October 9, 
2002, for the assignment of an increased rating for post- 
traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected residual weakness status post surgery 
on a right hand abscess.

3.  Entitlement to an initial compensable rating for a 
service-connected residual scar status post surgery on a 
right hand abscess.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which granted the veteran's claim for an 
increased the rating for PTSD, to the extent that it 
increased his rating from 50 to 100 percent.  The RO assigned 
an effective date of October 9, 2002 for the 100 percent 
rating.

The Board notes that the veteran initially was represented in 
this appeal by a private attorney, Richard A. LaPointe.  
After VA received notice that Mr. LaPointe is retiring from 
the practice of law, in a November 2006 letter, the Board 
notified the veteran of such, and requested that he advise 
whether he wanted to represent himself, or whether he wanted 
to appoint a veterans service organization, private attorney, 
or agent to represent him.  In January 2007, he responded 
that he wanted to represent himself. 

The issues of entitlement to an initial rating in excess of 
10 percent for service-connected residual weakness status 
post surgery on a right hand abscess and entitlement to an 
initial compensable rating for a service-connected residual 
scar status post surgery on a right hand abscess are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a June 1999 rating decision, the RO granted service 
connection for PTSD, evaluated as 50 percent disabling, 
effective from September 30, 1998.  The veteran was notified 
of this decision and of his appellate rights by letter dated 
June 28, 1999.  There was no appeal.

2.  Prior to October 9, 2002, the veteran's PTSD did not meet 
the criteria for a rating in excess of 50 percent.


CONCLUSION OF LAW

The criteria for an effective date prior to October 9, 2002 
for an increased rating for PTSD have not been met.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.400(o)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I .  Earlier Effective Date 

The veteran asserts that he is entitled to an effective date 
prior to October 9, 2002 for his 100 percent rating for PTSD.

In a June 1999 rating decision, the RO granted service 
connection for PTSD, evaluated as 50 percent disabling, 
effective from September 30, 1998.  Evidence considered at 
that time included a VA report of examination dated in March 
1999 and a neuropsychological assessment report dated in 
November 1998.  The veteran was notified of this decision and 
of his appellate rights by letter dated June 28, 1999.  There 
was no appeal, and the RO's decision became final.  See 38 
U.S.C.A. § 7105(c).  

On October 9, 2002, the RO received the veteran's claim for 
an increased rating for PTSD.  In September 2003, the RO 
granted the claim to the extent that it increased his rating 
to 100 percent, with an assigned effective date of October 9, 
2002 for the 100 percent rating.  The veteran has appealed 
the issue of entitlement to an earlier effective date for his 
100 percent rating.  




The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).    The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 
(1997); Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 
(1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.  The Board will 
therefore first determine the date of receipt of the 
veteran's claim.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2006).  A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155 (2006).

The veteran submitted his claim for an increased disability 
rating for PTSD on October 9, 2002.  See 38 C.F.R. § 3.1(p) 
(2006).  In September 2003, the RO granted the claim to the 
extent that it increased his rating to 100 percent, with an 
assigned effective date of October 9, 2002 for the 100 
percent rating.  The Board will examine the relevant evidence 
of record not previously considered in the RO's June 1999 
decision to see whether it is "ascertainable" that a higher 
rating was warranted within a year prior to receipt of claim 
for an increase on October 9, 2002, i.e., as early as October 
9, 2001.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The RO has evaluated the veteran's PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a 50 
percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
or motivation in mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as:  Suicidal ideations; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted where there 
is total occupational and social impairment, due to such 
symptoms as: Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting oneself 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).

A GAF score between 41 and 50 suggests serious symptoms or 
any serious impairment in social, occupational or school 
functioning.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV at 47 (American Psychiatric Association 1994) 
("QRDC DSM-IV").

The Board further notes that although some of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule (e.g., such symptoms as nightmares), the 
symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or 
exhaustive list of symptomatology which may be considered for 
a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  

By way of history, the medical evidence indicates that the 
veteran did not receive any psychiatric treatment prior to 
1998.  See November 1998 VA progress notes.  In November 
1998, he was noted to have a history of an in-service head 
injury, and he was afforded a neurological and 
neuropsychiatric testing, which noted mild to moderate 
impairment of learning and immediate recall, and other 
evidence consistent with PTSD.  Id.  With regard to his 
employment and family life, the veteran indicated that he had 
been married to his second wife for about 18 years, and that 
he had a history of working in sales for the past ten years, 
with current work recruiting students for a truck driving 
school.  Id.  

VA progress notes, dated in April and June of 1999, show that 
the veteran reported that he was job hunting.  He also stated 
that financial difficulties were causing marital 
difficulties.  An October 1999 VA progress note shows that he 
reported that he had not worked since March 1999.  He stated 
that his PTSD symptoms were more intense, especially with 
nightmares, intrusive thoughts, and memory problems.  In 
December 1999, he reported marital difficulties, a bad 
attitude, irritability, and not wanting to be around anybody.

VA progress notes, dated in April and August of 2000, show 
that the veteran reported that he was building a home, and he 
complained of continued marital difficulties.  A VA treatment 
noted dated in February 2001 indicated that had had 
counseling for PTSD, but was trying to avoid it because it 
seemed to keep the memories fresh.

The veteran was treated for psychiatric symptoms in November 
2001 and in July and August of 2002.  The November 2001 note 
shows that he reported increased symptoms of PTSD, including 
problems with memory, poor sleeping, and temper.  He was 
observed to lose his train of thought several times.  He 
stated that he tried to work but was unable to because of 
difficulty shifting gears at work due to hand pain.  He lived 
alone in a remote area, though he talked with his wife 
regularly.  He sometimes drove elderly veterans to 
appointments, but most of the time stayed alone.

The July 2002 note indicates that he was unemployed, and that 
he had a race car, which the examiner noted was a symbolic 
way for him to show others that he was a combat veteran.  
Insight was described as "good."  He was noted to be 
frustrated and living in isolation, and to need connection 
with other veterans or those he perceived as empathetic and 
understanding.  The assessment was chronic PTSD.  The August 
2002 note indicates that the veteran reported that his wife 
had rejoined him and that, "They are getting along very 
well."  He complained of being very depressed for two 
months.  Use of an antidepressant, and psychotherapy, was 
recommended.  

A July 2002 VA examination report for the veteran's hand 
notes that the veteran reported that he was "Currently not 
working by choice, states he decided when he moved to the 
area he could afford not to be employed full time.  Has done 
some small jobs locally but states no records of these are 
available.  Has not worked full time in quite awhile."  On 
neurological examination, he was alert and oriented times 
three, with a normal attention span.  There was no relevant 
diagnosis.  

Finally, the Board has considered the medical evidence dated 
after the time period in issue, to determine whether it may 
refer back to psychiatric symptoms.  In this regard, a report 
from a VA psychologist dated in May 2003, shows that the 
psychologist stated that she has been treating the veteran 
since March 1998, that he has a severe condition resulting in 
depression, anxiety and physical pain, and that his GAF score 
has not been ranked above 50 which indicates severe symptoms 
evidenced by occasional suicidal ideation and serious 
impairment in social and occupational functioning.  The 
psychologist stated that the veteran tried to work as a truck 
driver recently but that he had to quit due to stress, and 
that he should refrain from seeking full or part time 
employment.  

The Board finds that the criteria for a rating in excess of 
50 percent for PTSD under DC 9411 were not met prior to 
October 9, 2002.   The Board so finds because, although a few 
symptoms in a few reports are mentioned under the criteria 
for a higher rating, many more of the symptoms described fit 
the criteria for the 50 percent rating.  For example, the 
veteran reported some marital difficulties, depression, and 
problems with memory and temper.  However, in April and 
August of 2000 he reported that he was building a home.  In 
July 2002, he stated that he was not working by choice and 
decided he could afford not to be employed full time.  He was 
alert and oriented times three, with a normal attention span.  
He has also stated that he is unable to work because of 
problems with his hand, as opposed to PTSD.  He sometimes 
drove elderly veterans to appointments.  Although he lived 
alone in a remote area, he still talked with his wife 
regularly.  The veteran did complain of being depressed in 
August 2002, but there is no indication that this was near-
continuous or affected his ability to function independently, 
appropriately, and effectively.  There was no indication that 
the veteran had total occupational and social impairment or 
occupational and social impairment with deficiencies in most 
areas.  As noted above, the assignment of a GAF score of 50 
contemplates serious impairment in social and occupational 
functioning. Thus, the symptomatology based on a review of 
the medical reports did not show symptoms of the severity and 
persistence to warrant a 70 or 100 percent rating.

The Board has also considered whether an "informal" claim for 
an increased rating -- in the form of a VA outpatient or 
hospital examination report or VA report of hospitalization 
as defined in section 3.157(b)(1) -- was received since the 
last final disallowance of the claim in June 1999 and prior 
to October 9, 2002.  See Lalonde v. West, 12 Vet. App. 377 
(1999) (holding that a claim made prior to a final denial can 
not serve as the basis for an earlier effective date); Perry 
v. West, 12 Vet. App. 365 (1999).  The Board finds that the 
VA treatment records, dated between June 28, 1999 and October 
9, 2002, which address treatment for PTSD, are informal 
claims for an increased rating in accordance with 38 C.F.R. § 
3.157.  However, as discussed above, the facts at that time 
did not support a finding that the veteran's disability had 
increased to the next disability level.

Therefore, the preponderance of the evidence is against 
entitlement to an effective date earlier than October 9, 
2002, for the assignment of a rating in excess of 50 percent 
for PTSD.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations. 38 C.F.R. 
§§ 3.102, 4.3 (2006).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in February 2003, the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his increased rating claim.  He 
was sent a letter in September 2004 with regard to the claim 
on appeal.  The RO's letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA and contained a specific request 
for the veteran to provide additional evidence in support of 
his claims.  He was asked to identify all relevant evidence 
that he desired VA to attempt to obtain.  

The Board also notes that the September 2004 letter was sent 
to the veteran after the RO's decision that is the basis for 
this appeal.  However, any defect with respect to the timing 
of the VCAA notice in this case was nonprejudicial.  There is 
no indication that the outcome of the claim has been 
affected, as all evidence received has been considered by the 
RO.  The veteran has been provided a meaningful opportunity 
to participate effectively in the processing of his claim, as 
he has been afforded the opportunity to submit additional 
argument and evidence, which he has done.  For these reasons, 
the timing of the VCAA notice was not prejudicial.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

An effective date prior to October 9, 2002 for an increased 
rating for PTSD is denied.  





REMAND

In a January 2003 rating decision, the RO granted service 
connection for residual weakness status post surgery on a 
right hand abscess, evaluated as 10 percent disabling, and 
for a residual scar status post surgery on a right hand 
abscess, evaluated as noncompensable.  The veteran filed a 
notice of disagreement (NOD) in February 2003.  Because a 
timely NOD was filed, the RO must provide the veteran with a 
Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case with respect 
to the issues of entitlement to an initial 
rating in excess of 10 percent for service-
connected residual weakness status post 
surgery on a right hand abscess and 
entitlement to an initial compensable rating 
for a service-connected residual scar status 
post surgery on a right hand abscess.  The 
veteran should be advised that he may 
perfect his appeal of this issue by filing a 
Substantive Appeal within 60 days of the 
issuance of the Statement of the Case, see 
38 C.F.R. § 20.302(b), or alternatively, 
within the time proscribed by law to perfect 
an appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


